MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                                       FILED
Memorandum Decision shall not be                                           Nov 01 2018, 8:01 am

regarded as precedent or cited before any                                         CLERK
                                                                            Indiana Supreme Court
court except for the purpose of establishing                                   Court of Appeals
                                                                                 and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT: K.W.                               ATTORNEYS FOR APPELLEE
Andrew R. Falk                                             Curtis T. Hill, Jr.
Indianapolis, Indiana                                      Attorney General
ATTORNEY FOR APPELLANT: P.M. Jr.                           David E. Corey
                                                           Deputy Attorney General
Melinda K. Jackman-Hanlin
                                                           Indianapolis, Indiana
Greencastle, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of: E.M., S.M.,                              November 1, 2018
A.M., and P.M. III,                                        Court of Appeals Case No.
Children Alleged to be in                                  18A-JC-822
Need of Services,                                          Appeal from the Hendricks
K.M. (Mother) and                                          Superior Court
P.M., Jr. (Father),                                        The Honorable Karen M. Love,
                                                           Judge
Appellants-Respondents,
                                                           Trial Court Cause Nos.
        v.                                                 32D03-1709-JC-156
                                                           32D03-1709-JC-157
                                                           32D03-1709-JC-158
The Indiana Department of                                  32D03-1709-JC-159
Child Services,
Appellee-Petitioner



Vaidik, Chief Judge
Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018                     Page 1 of 23
                                           Case Summary
[1]   P.M., Jr. (“Father”) appeals the trial court’s determination that his four

      children (S.M., E.M., P.M. III, and A.M.) are children in need of services

      (CHINS). K.M. (“Mother”) separately appeals the trial court’s determination

      that her two children (P.M. and A.M.) are CHINS. Finding no error, we

      affirm.



                             Facts and Procedural History
[2]   In July 2017, Father and Mother (collectively, “Parents”) were married and

      lived with their two children, P.M., born in September 2013, and A.M., born in

      August 2015, in Clayton.1 Father’s children from his previous marriage to

      K.S.—S.M., born in October 2005, and E.M., born in August 2007—also lived

      with them.2


[3]   On July 17, Hendricks County DCS received multiple reports alleging that

      S.M., E.M., P.M., and A.M. were victims of neglect. One of the reports alleged

      that the children:




      1
        Mother has a history with DCS. In May 2017, Putnam County DCS received multiple reports concerning
      A.M. DCS substantiated Mother’s neglect of A.M. but could not locate Mother. During the assessment,
      Father denied knowing where Mother was. Father was not involved in the Putnam County assessment.
      Putnam County dismissed its CHINS case when Hendricks County DCS filed its CHINS petitions at issue in
      this appeal. See Mother’s App. Vol. II p. 56; see also Tr. Vol. II pp. 45-56.
      2
        K.S. was involved throughout the CHINS proceedings but does not appeal the trial court’s determination
      that her two children, S.M. and E.M., are CHINS.

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018               Page 2 of 23
              are not being fed and the children do not have basic needs in the
              home . . . [P.M.] has bumps and scabs all over his body. [Father]
              refuses to take the children to the doctor. The home is deplorable.
              [Father] is mean and smack[s] the children. [Father] smacks
              [P.M.] the hardest. [P.M.] always has marks and bruises on him.
              [Parents] have a lot of domestic violence. [Parents] break up on
              and off and stay inside often due to their fighting.


      Mother’s App. Vol. II p. 20. Other reports included additional allegations that:

      the children “ha[d] scabies”; there was “sewage running underneath the home”;

      and Father “use[s] methamphetamine when he has the money.” Id. at 21.

      After receiving these reports, Family Case Manager (FCM) Steven Junkersfeld

      was assigned by DCS to conduct an assessment.


[4]   That same day, FCM Junkersfeld visited Parents’ house. When FCM

      Junkersfeld arrived, Mother, P.M., and A.M. were home and Father was at

      work. The house was in poor condition. There were holes in the walls and

      floors and electrical wires running throughout the house. The house was

      cluttered with trash and power tools, and other “miscellaneous objects” were on

      the floor within reach of P.M. and A.M. Tr. Vol. II p. 74. FCM Junkersfeld

      saw P.M. running around unsupervised and playing with the power tools.

      FCM Junkersfeld also saw A.M. sleeping “face down in a bunch of clothing.”

      Id. at 73. After FCM Junkersfeld asked Mother to move A.M. into a different

      position (because he was worried about safe sleep), FCM Junkersfeld saw

      “bruising” on A.M.’s body, including on the sides of her arms and “several on

      [her] leg.” Id. at 76. He also noticed a “decent sized knot on [A.M.’s]

      forehead.” Id. Mother’s explanation for the bruises and knot on A.M.’s head

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018   Page 3 of 23
      was “kids are kids. They’re just playing around.” Id. FCM Junkersfeld also

      observed P.M. and saw that he had “scabs head to toe.” Id. at 74. Mother said

      the scabs were “just poison ivy. The other kids had it, it’ll just go away.” Id.

      During the visit, Mother disclosed to FCM Junkersfeld that she “had anxiety,

      depression and personality disorder and . . . hasn’t had, um, any medical

      attention . . . since April . . . .” Id. at 76. After FCM Junkersfeld finished

      making his observations, he called a doctor to get a recommendation as to

      whether the children needed to be seen by medical professionals. The doctor

      recommended that the children be taken to the emergency room immediately to

      be evaluated.


[5]   FCM Junkersfeld relayed this information to Mother (who was willing to let the

      children be seen) and then called Father to notify him of the doctor’s

      recommendation. Father responded that “the children will not be seen.

      They’re not getting any medical treatment.” Id. at 77. Father was “very irate”

      and told FCM Junkersfeld to leave the house immediately because “he [did not]

      like that another male [was] talking to [Mother.]” Id.; see also id. at 93-94. After

      speaking with Father, FCM Junkersfeld left Parents’ house and spoke with

      other DCS staff. Ultimately, DCS determined that the children needed to be

      removed.


[6]   A few hours after he left, FCM Junkersfeld returned to Parents’ house to

      remove the children. By that time, Father had gotten off work and was at the

      house. FCM Junkersfeld spoke with Father about the situation and Father

      responded, “[T]his is stupid I do not know why you are taking my kids away

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018   Page 4 of 23
      from me.” Mother’s App. Vol. II p. 22. Father also commented that DCS’s

      concerns were “ridiculous.” Id. During their conversation, FCM Junkersfeld

      asked Father if he would take a drug screen and Father refused. After speaking

      with Father, FCM Junkersfeld removed the two younger children, P.M. and

      A.M., and took them to the hospital (S.M. and E.M. were not home at the time

      because they were staying at a family member’s house). At the hospital, P.M.

      and A.M. were diagnosed with scabies and prescribed treatment. FCM

      Junkersfeld called Parents to update them on the status of P.M.’s and A.M.’s

      medical evaluations. During the conversation, Father informed FCM

      Junkersfeld that while he was cleaning the house he found drug paraphernalia

      that belonged to his brother and that he had gotten rid of it. FCM Junkersfeld

      offered Father another drug screen but, once again, Father refused.


[7]   After P.M. and A.M. were seen by physicians, they were placed in foster care.

      The next day, FCM Junkersfeld spoke with K.S. and told her about the

      situation. During the conversation, K.S. “expressed concerns of . . . domestic

      violence and . . . [that] the kids [were] not getting treatment . . . .” Tr. Vol. II p.

      79. FCM Junkersfeld discussed placing K.S.’s two children with her, but she

      was living with someone who did not pass a drug screen, so S.M. and E.M.

      were placed with their maternal grandmother. Before completing his portion of

      the assessment, FCM Junkersfeld put in referrals and offered numerous services

      to the family, including a mental-health evaluation for Mother, a substance-

      abuse evaluation for Father, and domestic-violence and parenting assessments




      Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018   Page 5 of 23
      for Parents. Parents rejected the services and told FCM Junkersfeld that they

      “don’t want to do services.” Id. at 95.


[8]   On July 21, Scott Butrum from Hendricks County Planning and Building

      visited Parents’ residence and declared the property unsafe. Butrum posted a

      notice that the house was unsafe because there were “a lot of unsafe issues for

      children or adults.” Id. at 59. That same day, Hendricks County DCS

      requested authorization to file CHINS petitions for all four children. The trial

      court granted the requests, and DCS filed a CHINS petition for each of the four

      children. To comply with statutory time limits, the original CHINS petitions

      were dismissed by the trial court on September 20, and DCS filed new petitions

      containing the same allegations on September 22.


[9]   In the petitions, DCS alleged that the children were in need of services pursuant

      to Indiana Code section 31-34-1-1, as the children’s physical or mental

      conditions were seriously impaired or seriously endangered as a result of the

      inability, refusal, or neglect of Parents to supply the children with necessary

      food, clothing, shelter, medical care, education, or supervision. The CHINS

      petitions further asserted that the children needed care, treatment, or

      rehabilitation that they were not receiving and that is unlikely to be provided or

      accepted without the coercive intervention of the court. On September 22, the

      trial court held an initial/detention hearing, appointed counsel to represent

      Mother, Father, and K.S., and continued the children’s detention outside the

      home. See id. at 40-41.



      Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018   Page 6 of 23
[10]   On October 31, the trial court held a fact-finding hearing on the four CHINS

       petitions. FCM Constance Besner testified that sometime in late July, the case

       was transitioned from FCM Junkersfeld to her. FCM Besner stated that on

       August 18, she visited Parents’ house and spoke with Mother, who was the only

       one home at the time. After her visit, FCM Besner said she contacted Father to

       arrange a meeting, but Father refused to meet with her. FCM Besner also

       testified that she contacted K.S. and spoke with her over the phone. FCM

       Besner said that, during their conversation, K.S. told her that Father “hit her

       regularly” when they were married and that she was “worried about the

       domestic violence.” Id. at 106-107; see also id. at 135. FCM Besner testified that

       throughout her involvement in the case, she had offered Parents every service

       possible, including assessments for domestic violence and substance abuse,

       counseling, assessments for parenting and mental health, and also offered to

       provide a home-based case manager. See id. at 108. FCM Besner said that

       Mother took advantage of some of these services and began working with a

       home-based case manager. FCM Besner also testified that Mother asked her,

       during a visit to see P.M., if “the domestic violence people [could] call her”

       because “in her past she has experienced, um, domestic violence.” Id. at 109,

       121. Aside from Mother’s limited participation, FCM Besner said that Parents

       did not accept the services she offered.


[11]   FCM Besner also testified that she had provided services to the children. S.M.

       and E.M. were referred to counseling to work on issues of domestic violence.

       Their therapist, Arie Anderson, testified and recommended that the children’s


       Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018   Page 7 of 23
       treatment include cognitive behavioral therapy. FCM Besner testified that P.M.

       was referred for a trauma assessment because “he ha[d] experienced some kind

       of trauma.” Id. at 112. P.M. was also referred for an Individualized Education

       Program (IEP) because he was assessed for pre-kindergarten and in some areas

       he was “well below average.” Id. FCM Besner referred A.M. for additional

       doctor appointments to ensure that she receives regular medical care.


[12]   Mother testified and stated that she was not a victim of domestic violence and

       that she did not request domestic-violence counseling because she needed it, but

       “because DCS wanted [her] to do it and [she] wanted to [do] whatever it took

       to get [her] kids back.” Id. at 148. Mother also explained her mental-health

       issues, stating that she has a personality disorder that made her “depend on

       [Father] for everything.” Id. at 151. Father testified and explained that he was

       upset that FCM Junkersfeld was talking to Mother because he thought he may

       be “impersonating a police officer,” something he had heard about on the radio.

       Id. at 165. Father also explained that his reasons for refusing to take a drug

       screen were because he “didn’t want to have anything to do with it”; it “wasn’t

       the best time to ask him”; and he “just wanted [DCS] to leave.” Id. at 165-66.

       When questioned about why he did not accept services offered by FCMs

       Junkersfeld or Besner, Father stated, “I’m stubborn, I guess . . . I just didn’t see

       what I’d done wrong. And, I didn’t see any services that I needed to take. I

       just want my children to come home. I didn’t do anything wrong.” Id. at 167.

       When the allegations of domestic violence were brought up, Father repeatedly

       called them “absurd” and stated:


       Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018   Page 8 of 23
               I don’t know, I don’t know where it came from. I don’t
               understand, I mean, I’ve never, I’ve never hurt anybody. So, I
               don’t know, I don’t know where that all was stemmed from. It’s
               just allegations as far as I understand.


       Id. at 172. Court Appointed Special Advocate (CASA) Lee Anne Owens

       testified that she would have concerns if the children were returned to Father’s

       care. CASA Owens also relayed that she had spoken to K.S., who had

       expressed to her that “she is relieved that there is DCS involvement at this

       point.” Id. at 182.


[13]   Following the presentation of the evidence, the trial court took the matter under

       advisement. On February 13, 2018, the trial court issued an order adjudicating

       all four children CHINS pursuant to Indiana Code 31-34-1-1. The trial court

       entered findings to support its order, which include:


                                                      *****


               11.     Since they were removed from the home, [S.M. and E.M.]
                       have been involved in cognitive behavior therapy to help
                       them work through the trauma they have suffered during
                       their childhood. Their trauma primarily relates to
                       domestic violence in the home.


               12.     When Family Case Manager, Steven Junkersfeld (“FCM
                       Junkersfeld”) went to [Parents’] home, he observed [A.M.]
                       sleeping on the floor, face down in a pile of blankets.
                       FCM Junkersfeld was concerned about “safe sleep”. He
                       also observed bruising on her face and body. The Court
                       specifically finds FCM Junkersfeld credible. FCM
                       Junkersfeld observed debris throughout the home, holes in

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018   Page 9 of 23
                the floor, holes in the walls, electric cords running
                everywhere. [P.M.] was running throughout the home
                and had scabs from head to toe. [Mother] told FCM
                Junkersfeld it was poison ivy.


                                               *****


        14.     [Mother] agreed the children should go to the doctor, but
                Father refused to allow the children to receive medical
                treatment. [Mother] could not or would not take the
                children to the doctor without Father’s approval and
                consent.


        15.     Father was very upset that [Mother] was talking to another
                man, i.e., FCM Junkersfeld.


        16.     FCM Junkersfeld removed [A.M. and P.M.] from the
                home and took them to receive medical care. Both
                children were diagnosed and treated for scabies. A skeletal
                survey of A.M. revealed she had swallowed a foreign
                object and surgical removal was considered, but [A.M.]
                did pass the object without surgery.


        17.     [K.S.] expressed concern that [E.M. and S.M.] were
                exposed to domestic violence in Father’s home and that
                they needed medical attention. [K.S.] could not protect
                the children because Father had full legal and physical
                custody and her parenting time was supervised by Court
                Order.


        18.     DCS offered services to [Mother]. [Mother] declined
                services. [Mother] appeared to want help, but she would
                not accept services without Father’s consent. DCS offered
                services to Father and Father refused to cooperate.

Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018   Page 10 of 23
                [Mother] was offered mental health assessment and
                services, domestic violence assessment and services.


        19.     Domestic violence was present in Father’s relationship
                with [Mother] and in Father’s relationship with [K.S.].


                                               *****


        21.     Constance Besner is also a Family Case Manager with
                Hendricks County DCS. (“FCM Besner”). The Court
                finds Ms. Besner credible. With Ms. Besner’s guidance,
                [Mother] did start working with home-based case
                management to learn how to keep the home organized and
                free from debris.


                [Mother] did schedule an appointment concerning her
                mental health in November 2017. However, based on the
                totality of the evidence, the Court is convinced that
                [Mother’s] cooperation is contingent upon Father’s
                consent and approval.


                The Court has observed Father and [Mother] in Court.
                Based on their demeanor and interaction[s] observed by
                the Court and with the evidence presented, the Court
                concludes that Father is a domineering individual. Father
                calls the shots in his home. Unless Father is required by
                the Court to participate in services for domestic violence,
                all four (4) children’s mental health is seriously impaired
                or seriously endangered.


                                               *****


        24.     Since removal, [P.M.] has received an IEP at school and
                was being assessed for trauma. He also receives additional

Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018   Page 11 of 23
                       help for speech and understanding because he tested well
                       below average for his age.


               25.     Father does not want to cooperate with DCS. Father will
                       not cooperate without the coercive intervention of the
                       Court.


       Mother’s App. Vol. II pp. 56-58. Accordingly, the trial court concluded that

       DCS proved by a preponderance of the evidence that the children’s “physical or

       mental condition is seriously impaired or seriously endangered as a result of the

       inability, refusal or neglect of [Parents] to supply the children with necessary

       medical care, supervision free from domestic violence, and the children need

       care, treatment and rehabilitation that they will not receive without the coercive

       intervention of the Court.” Id. at 58. On March 7, the trial court held a

       dispositional hearing and thereafter issued a dispositional order requiring

       Father and Mother to participate in reunification services. DCS was awarded

       wardship of the children. S.M. and E.M. were ordered to remain in the care

       and custody of their maternal grandmother, and P.M. and A.M. were ordered

       to remain in the care and custody of their foster parents.


[14]   Father and Mother separately appeal.



                                  Discussion and Decision
[15]   Father and Mother contend that the evidence is insufficient to support the trial

       court’s determination that the children are CHINS. We consolidate their

       arguments and address them as one where possible.

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018   Page 12 of 23
[16]   A CHINS proceeding focuses on the best interests of the children, not the guilt

       or innocence of the parents. In re D.P., 72 N.E.3d 976, 980 (Ind. Ct. App.

       2017). The purposes of a CHINS case are to help families in crisis and to

       protect children, not to punish parents. Id. A CHINS proceeding is civil in

       nature, so the State must prove by a preponderance of the evidence that a child

       is a CHINS as defined by the juvenile code. In re N.E., 919 N.E.2d 102, 105

       (Ind. 2010). Indiana Code section 31-34-1-1 provides that a child is a CHINS

       if, before the child becomes eighteen years of age:


               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent, guardian, or custodian to supply the
               child with necessary food, clothing, shelter, medical care,
               education, or supervision; and


               (2) the child needs care, treatment, or rehabilitation that:


                       (A) the child is not receiving; and


                       (B) is unlikely to be provided or accepted without the
                       coercive intervention of the court.


       In other words, this statute requires “three basic elements: that the parent’s

       actions or inactions have seriously endangered the child, that the child’s needs

       are unmet, and . . . that those needs are unlikely to be met without State

       coercion.” In re S.D., 2 N.E.3d 1283, 1287 (Ind. 2014), reh’g denied. The final

       element “guards against unwarranted State interference in family life, reserving

       that intrusion for families where parents lack the ability to provide for their

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018   Page 13 of 23
       children, not merely where they encounter difficulty in meeting a child’s

       needs.” Id.


[17]   When determining whether there is sufficient evidence to support a CHINS

       determination, we neither reweigh the evidence nor judge the credibility of the

       witnesses. In re D.F., 83 N.E.3d 789, 796 (Ind. Ct. App. 2017). Rather, we

       consider only the evidence that supports the trial court’s determination and

       reasonable inferences drawn therefrom. Id. There is no statute that expressly

       requires formal findings in a CHINS fact-finding order. S.D., 2 N.E.3d at 1287.

       Where, as in this case, neither party requests findings under Indiana Trial Rule

       52(A) and the trial court enters findings and conclusions sua sponte, we apply

       the two-tiered standard of whether the evidence supports the findings, and

       whether the findings support the judgment for the issues covered by findings.

       Id. Findings are clearly erroneous when there are no facts or inferences drawn

       therefrom that support them. In re A.G., 6 N.E.3d 952, 957 (Ind. Ct. App.

       2014). A judgment is clearly erroneous if the findings do not support the trial

       court’s conclusions or the conclusions do not support the resulting judgment.

       Id.




       Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018   Page 14 of 23
                                           I. Findings of Fact
[18]   Father contends that the evidence does not support six of the trial court’s

       twenty-seven findings.3 See Father’s Br. p. 17. First, Father challenges finding

       15: “Father was very upset that [Mother] was talking to another man, i.e. FCM

       Junkersfeld.” Father’s App. Vol. II p. 28. Father argues that he testified that

       “[he] feared for the safety of his family” since he had heard on the radio that

       “some guy . . . had been . . . impersonating a police officer[,]” not that Mother

       was prohibited from speaking to men. Tr. Vol. II p. 165; see also Father’s Br. p.

       17. However, FCM Junkersfeld testified that Father told him that “he doesn’t

       like that another male is talking to [Mother] . . . .” Tr. Vol. II p.77; see also id. at

       93-94. The trial court is free to choose whom to believe. Here, the trial court

       found FCM Junkersfeld credible, and his testimony supports finding 15.


[19]   Father then challenges findings 18, 25, and part of finding 21:


               18.      DCS offered services to [Mother]. [Mother] declined
                        services. [Mother] appeared to want help, but she would
                        not accept services without Father’s consent. DCS offered
                        services to Father and Father refused to cooperate.


                                                        *****


               21.      . . . [Mother] did schedule an appointment concerning her
                        mental health in November 2017. However, based on the




       3
        In his brief, Father challenges paragraphs 28 and 29 as findings. But Paragraphs 28 and 29 are not
       “findings”; rather, they are conclusions of law.

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018                Page 15 of 23
                totality of evidence, the Court is convinced that [Mother’s]
                cooperation is contingent on Father’s consent and
                approval.


                                               *****


        25.     Father does not want to cooperate with DCS. Father will
                not cooperate without the coercive intervention of the
                Court.


Father’s App. Vol. II pp. 29-30. Father argues that he was “willing to cooperate

with [DCS] and was willing to obtain the necessary medical treatment.”

Father’s Br. p. 20. Father bases his argument his own testimony that he

planned on taking the children to get medical treatment, sought medical

treatment for himself without court order, and his refusal of drug screens was

permitted because he was not obligated to submit to a drug screen. See Tr. Vol.

II pp. 164-165. However, Father also testified that he is “stubborn” and “didn’t

see any services that [he] needed to take.” Id. at 167. FCM Junkersfeld testified

that Father had rejected all the services he offered the family and told him that

“[he and Mother] don’t want to do services.” Id. at 95. FCM Besner also

testified that when she took over the case, she continued to offer services and

that Father not only refused services but refused to even meet with her. See id.

at 106, 110. Father’s argument is a request to reweigh the evidence which we

will not do. See D.F., 83 N.E.3d at 796. Here, the trial court chose to believe

the testimonies of FCMs Junkersfeld and Besner (both of whom the trial court

found credible), which support findings 18, 25, and this part of finding 21.


Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018   Page 16 of 23
[20]   Father next challenges findings 17, 19, and a second part of finding 21:


               17.     [K.S.] expressed concern that [E.M. and S.M.] were
                       exposed to domestic violence in Father’s home and that
                       they needed medical attention. [K.S.] could not protect
                       the children because Father had full legal and physical
                       custody and her parenting time was supervised by Court
                       Order.


                                                      *****


               19.     Domestic violence was present in Father’s relationship
                       with [Mother] and in Father’s relationship with [K.S.].


                                                      *****


               21.     . . . Unless Father is required by the Court to participate in
                       services for domestic violence, all four (4) children’s
                       mental health is seriously impaired or endangered.


       Father’s App. Vol. II p. 29. Father argues that “there was no evidence

       presented that Father had committed domestic violence or that the children

       were subjected to or exposed to domestic violence.” Father’s Br. pp. 18, 20.

       However, FCM Besner testified during the fact-finding hearing that E.M., S.M.,

       and P.M. were receiving counseling for domestic violence and that K.S. told

       her that Father “hit her regularly” during their marriage and that “she was

       worried about the domestic violence.” Tr. Vol. II pp. 106-107. FCM Besner

       also testified that “[Mother] asked me if I could have the domestic violence

       people call her” because “in her past, she has experienced, um, domestic


       Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018   Page 17 of 23
       violence.” Id. at 109, 121. Although Mother testified that she was not a victim

       of domestic violence and had requested domestic-violence counseling because

       she “wanted to [do] whatever it took to get [her] kids back,” id. at 148, and

       Father testified that any allegation that he committed domestic violence was

       false and “absurd,” id. at 172, the trial court is free to choose whom to believe.

       In this case, the trial court found FCM Besner credible and her testimony

       supports findings 17, 19, and this part of finding 21.


[21]   Last, Father challenges the final part of finding 21:


               21.     The Court has observed Father and [Mother] in Court.
                       Based on their demeanor and interaction observed by the
                       Court and with the evidence presented, the Court
                       concludes that Father is a domineering individual. Father
                       calls the shots in his home.


       Father’s App. Vol. II p. 29. Father argues that “[t]he trial court provides no

       evidence or testimony to support its finding that Father is a domineering

       individual or what the trial court observed that would lead the Court to this

       finding.” Father’s Br. p. 21. However, during the fact-finding hearing, Mother

       testified that she suffered from a personality disorder that made her “depend on

       [Father] for everything.” Tr. Vol. II p. 151. FCM Junkersfeld testified that

       Father “very irate[ly] . . . told me to get out of the home. [Father] doesn’t want

       [Mother] talking to another male . . . .” Id. at 93. FCM Junkersfeld also

       testified that Father said “the children will not be seen” and Mother could not

       take the children to the doctor without Father’s consent. Id. at 77. The trial

       court also had the chance to observe Father and Mother in court and saw how
       Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018   Page 18 of 23
       Father treats Mother. As a general rule, appellate courts grant latitude and

       deference to trial courts in family-law matters. D.P., 72 N.E.3d at 980. This

       deference recognizes a trial court’s unique ability to see the witnesses, observe

       their demeanor, and scrutinize their testimony, as opposed to this Court’s only

       being able to review a cold transcript of the record. Id. Here, we will not

       second-guess the trial court’s observation that Father controls Mother and is the

       decision-maker in the family. As such, the final part of finding 21 is supported

       by the testimonies of Mother and FCM Junkersfeld, and by the trial court’s own

       observation of how Father controls Mother.


[22]   Therefore, we find that all of the trial court’s findings that are challenged by

       Father are supported by facts and reasonable inferences.


                                      II. Conclusions of Law
[23]   Father and Mother also argue that the trial court erred in determining that

       S.M.’s, E.M.’s, P.M.’s and A.M.’s physical or mental condition is seriously

       impaired or seriously endangered as a result of the inability, refusal, or neglect

       of Parents to supply the children with necessary medical care and supervision

       free from domestic violence, and that the children need care, treatment, and

       rehabilitation that they will not receive without the coercive intervention of the

       court.


[24]   First, Father and Mother challenge the trial court’s conclusion that the

       children’s physical or mental conditions are seriously impaired or endangered

       by Parents’ refusal or neglect to provide their children with medical care.

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018   Page 19 of 23
       Mother argues that “mere delay in taking one’s children to obtain medical care

       is not sufficient for the State to then determine that the child is in need of

       services,” Mother’s Br. p. 18, and Father argues that he planned on taking the

       children to get medical treatment, see Father’s Br. p. 26. However, neither

       Father nor Mother challenges the trial court’s findings 12 (that A.M. had

       bruises all over her body and P.M. was covered in scabs from head to toe), 14

       (that Father refused to allow the children to receive medical treatment), or 16

       (that A.M. and P.M. were diagnosed with and treated for scabies). Any

       unchallenged findings stand as proven. See B.R., 875 N.E.2d at 373. As such,

       unchallenged findings 12, 14, and 16 support the trial court’s conclusion that

       the children’s physical or mental conditions are seriously impaired or

       endangered by Parent’s refusal or neglect to provide the children with medical

       care. We could stop here because this conclusion alone (that the children

       needed medical care that was not provided until DCS intervened) is sufficient to

       uphold the trial court’s CHINS determination, but we will continue and address

       Parents’ remaining challenges to the trial court’s conclusions.


[25]   Next, Father and Mother challenge the trial court’s conclusion that the

       children’s physical or mental conditions are seriously impaired or endangered

       by Parent’s inability, refusal, or neglect to provide the children with supervision

       free from domestic violence. Mother argues that “no evidence was presented of

       current domestic battery,” and “the only hint of current domestic battery was

       Mother’s request for domestic battery counseling.” Mother’s Br. p. 21. Father

       argues that “there were no facts that [the children] had been subjected to or


       Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018   Page 20 of 23
exposed to domestic violence.” Father’s Br. p. 25. However, neither Father

nor Mother challenges the trial court’s findings 11 or 24:


        11.     Since they were removed from the home, [S.M.] and
                [E.M.] have been involved in cognitive behavior therapy to
                help them work through the trauma they have suffered
                during their childhood. Their trauma primarily relates to
                domestic violence in the home.


        24.     Since removal, [P.M.] . . . was being assessed for trauma.


Father’s App. Vol. II pp. 28-29. Again, any unchallenged findings stand as

proven, see B.R., 875 N.E.2d at 373, and a child’s exposure to domestic violence

can support a CHINS finding, see N.E., 919 N.E.2d at 106. Furthermore, the

domestic-violence findings challenged by Father (i.e., findings 15, 17, 19, and

parts of finding 21) support the trial court’s conclusion that Parents cannot

provide the children with supervision free from domestic violence. To

summarize the findings, the following the evidence supports the trial court’s

conclusion that there is domestic violence in Parents’ household: (1) Father “hit

[K.S.] regularly” during their marriage; (2) Mother requested to speak with “the

domestic violence people” because “in her past, she has experienced . . .

domestic violence”; (3) Father “[did not] like that another male [was] talking to

[Mother]”; (4) Mother is controlled by Father and depends on him “for

everything”; (5) Mother could not take the children to the doctor because

Father controls when the children can get medical attention and refused to let

his children be seen; (6) S.M., E.M., and P.M. have all been referred to

cognitive behavioral therapy because of trauma related to domestic violence;
Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018   Page 21 of 23
       and (7) the trial court saw Father’s treatment of Mother and observed him to be

       a “domineering individual.” Tr. Vol. II pp. 93-94, 106, 109, 121, 151. It is

       clear from the findings that Father has a controlling nature, which is a sign of

       domestic violence. Therefore, everything taken together—Father’s controlling

       nature, the unchallenged findings (11 and 24), and the domestic-violence

       findings challenged by Father (i.e., findings 15, 17, 19, and parts of finding

       21)—supports the trial court’s conclusion that the children’s physical or mental

       conditions are seriously impaired or endangered by Parent’s inability, refusal,

       or neglect to provide the children with supervision free from domestic violence.


[26]   Last, Father and Mother challenge the trial court’s conclusion that the children

       need care, treatment, and rehabilitation that they would not receive without the

       coercive intervention of the court. Mother argues that “DCS failed to prove by

       a preponderance of the evidence that . . . [the children’s] needs were unlikely to

       be met without the State’s coercion,” Mother’s Br. p. 15, and Father argues that

       DCS “did not prove Father was not willing to participate in necessary

       recommended services without the coercive intervention of the Court,” Father’s

       Br. p. 25. However, findings 18 (that Mother would not accept services without

       Father’s consent and Father refused services) and 25 (that Father does not want

       to cooperate with DCS) support the trial court’s conclusion that the coercive

       intervention of the court is necessary to ensure the needs of the children are

       met.


[27]   We conclude that the trial court’s determination that S.M., E.M., P.M., and

       A.M. are CHINS is not erroneous.

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018   Page 22 of 23
[28]   Affirmed.


       Riley, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JC-822 | November 1, 2018   Page 23 of 23